Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 5/25/2021, in which claims 1, 6-9, 14-17, and 20 are amended, and claims 3, 11, and 19 are canceled. Claims 1-2, 4-10, 12-18, and 20 are currently pending.
	Response to Arguments
As to claims 1, 9, and 17, applicants submit the following argument.
“Kim, however, does not disclose "after receiving the preset trigger instruction for the any one of the multimedia resources on the first page and before moving the first floating window to a target area of a screen to hold the first floating window in the target area, displaying, responsive to continuing reception of preset trigger instructions for M-1 other multimedia resources on the first page, M floating windows containing the first floating window in an overlapped form, wherein M is a positive integer no less than 2" and "moving, responsive to reception of a third movement instruction for the M overlapped floating windows, the M overlapped floating windows to the target area to hold the M floating windows in the target area" because in Kim, the multiple subsequent thumbnail images are not displayed in an overlapped form before the first thumbnail image is moved and displayed in the floating UI.”

The examiner respectfully disagrees. Kim discloses that Figs 10C-D shows that a user can select another content 1032 ("continuing reception of preset trigger instructions for M-1 other multimedia resources") in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. A skilled artisan would understand that the floating UI 450 has not been moved to any other area when the content 1032 is before moving the first floating window to a target area of a screen to hold the first floating window in the target area").
Kim does not explicitly teach “moving, responsive to reception of a third movement instruction for the M overlapped floating windows, the M overlapped floating windows containing the first floating window to the target area to hold the M floating windows in the target area;”
However, Kim does teach that the Floating UI 450 may be displayed on an execution screen with a plurality of thumbnails [See ¶-138]. The user may provide a user input 1101 (third movement instruction) to the floating UI to move its location to a new location on the screen (target area) [See ¶-139]. The floating UI is recited as being a popup window 1151, it is described that the floating UI 450 may have a plurality of interchangeable forms [See ¶-96]. Thus it would have been obvious to apply the teachings to the overlapping thumbnail floating UI 450 ("M overlapped floating windows") described above.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Kim's move gesture.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's move gesture would have predictably resulted in allowing the user to more clearly use or view the interface behind/below.
Applicant’s arguments dated 5/25/2021 have been fully considered, but they are not deemed to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160062557 A1 thereafter "Kim"), in view of Sharifi et al (US 20160117072 A1 thereafter "Sharifi").
As to claim 1, Kim discloses a method for sharing a multimedia resource, comprising: displaying, responsive to reception of a preset trigger instruction for any one of multimedia resources on a first page, a first floating window, wherein the multimedia resource corresponding to the preset trigger instruction is displayed in the first floating window in a thumbnail form; [shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on content 1031 (multimedia resource) shown in Fig 10A causes content to be captured [See ¶-90, 130]. A first captured content 1031 is shown as a floating window 450 (first floating window) in Fig 10B as a thumbnail [See ¶-131]]
continuing reception of preset trigger instructions for M-1 other multimedia resources") in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. A skilled artisan would understand that the floating UI 450 has not been moved to any other area when the content 1032 is selected ("before moving the first floating window to a target area of a screen to hold the first floating window in the target area")]
displaying a first window number identifier on top of the M overlapped floating windows, … [The floating UI 450 includes the number "2" ("first window number identifier") to indicate the number of stored contents [See ¶-134]]
sending, responsive to reception of a first release instruction for the first floating window on the second page, the multimedia resource to the recipient [The user may share content by selecting share icon 572 (first release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]].

However, Kim does teach that the Floating UI 450 may be displayed on an execution screen with a plurality of thumbnails [See ¶-138]. The user may provide a user input 1101 (third movement instruction) to the floating UI to move its location to a new location on the screen (target area) [See ¶-139]. The floating UI is recited as being a popup window 1151, it is described that the floating UI 450 may have a plurality of interchangeable forms [See ¶-96]. Thus it would have been obvious to apply the teachings to the overlapping thumbnail floating UI 450 ("M overlapped floating windows") described above.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Kim's move gesture.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's move gesture would have predictably resulted in allowing the user to more clearly use or view the interface behind/below.
However, Kim does not teach "after switching to a second page, moving, responsive to reception of a second movement instruction for the first floating window, the first floating window to the second page, wherein the second page is a page for performing information interaction with a recipient".

Sharifi discloses that when a user performs a drag command (preset trigger instruction), an agent 120 performs recognition in order to find entities on the interface (first page) [See ¶-30]. The entities may be text, or images (multimedia resources) [See ¶-26]. The system then provides a floating overlay (first floating window), wherein a full, or reduced version (thumbnail) of the content is shown as shown in Fig 2B [See ¶-33]. The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The user can navigate to other applications (second movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. Interface 500 contains information for communicating with a recipient (for performing information interaction with a recipient) [See ¶-55]. When the floating overlay icon 505 is dropped (first release instruction) on a phone number 510 shown on interface 500 (second page), the phone number is recognized, and a message is created with shared content within it, as shown in Fig 6 [See ¶-55, 73]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Sharifi's application switching.
Motivation to do so would be to improve the transfer of information between mobile applications, as taught by Sharifi [See ¶-58]. 
As to claim 7, Kim, and Sharifi disclose the method of claim 1, further comprising: displaying in the overlapped form, responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area, wherein N is a positive integer no less than 2; [Kim, Figs 10C-D shows that a user can select another content 1032 (window overlapping instruction) in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. A skilled artisan would understand that the floating UI 450 has not been moved to any other area. A skilled artisan would understand that the above steps could be performed for another N set of contents]
displaying a second window number identifier at a specified position in the target area; 2Attorney Docket No. 163849.00049[Kim, The floating UI 450 includes the number "2" ("second window number identifier") to indicated the number of stored contents [See ¶-134]]
moving, responsive to reception of a fifth movement instruction for the N overlapped floating windows, the N overlapped floating windows from the target area to the second page; and [Sharifi, The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The user can navigate to other applications (fifth movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. The interface 500 contains information for communicating with a recipient [See ¶-55]]
sending, responsive to reception of a third release instruction for the N overlapped floating windows, N multimedia resources stored within the target area to 
As to claim 8, Kim, and Sharifi disclose the method of claim 1, further comprising: moving, responsive to reception of a sixth movement instruction for X other floating windows held in the target area, the X floating windows to the second page, and displaying the X floating windows on the second page in the overlapped form, [Sharifi, The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The user can navigate to other applications (second movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. Interface 500 contains information for communicating with a recipient (“for performing information interaction with a recipient”) [See ¶-55]. A skilled artisan would understand that the above steps could be performed for another X set of contents]
wherein X is a positive integer no less than 2; [Kim, When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]]
displaying a third window number identifier on top of the X overlapped floating windows; and [Kim, The floating UI 450 includes the number "2" ("third window number identifier") to indicated the number of stored contents [See ¶-134]]

As to claim 9, Kim discloses a device for sharing a multimedia resource, comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: [Electronic device 101 shown in Fig 1 includes a processor 120, and memory 130 [See ¶-52]. The memory can store instructions for the processor [See ¶-56, 207]]
display, responsive to reception of a preset trigger instruction for any one of multimedia resources on a first page, a first floating window, wherein the multimedia resource corresponding to the preset trigger instruction is displayed in the first floating window in a thumbnail form; [shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on content 1031 (multimedia resource) shown in Fig 10A causes content to be captured [See ¶-90, 130]. A first captured content 1031 is shown as a floating window 450 (first floating window) in Fig 10B as a thumbnail [See ¶-131]]
after receiving the preset trigger instruction for the any one of the multimedia resources on the first page and before moving the first floating window to a target area of a screen to hold the first floating window in the target area, display, responsive to continuing reception of preset trigger instructions for M-1 other multimedia resources on continuing reception of preset trigger instructions for M-1 other multimedia resources") in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. A skilled artisan would understand that the floating UI 450 has not been moved to any other area when the content 1032 is selected ("before moving the first floating window to a target area of a screen to hold the first floating window in the target area")]
display a first window number identifier on top of the M overlapped floating windows, … [The floating UI 450 includes the number "2" ("first window number identifier") to indicate the number of stored contents [See ¶-134]]
and send, responsive to reception of a first release instruction for the first floating window on the second page, the multimedia resource to the recipient [The user may share content by selecting share icon 572 (first release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]].
Kim does not explicilty teach "move, responsive to reception of a third movement instruction for the M overlapped floating windows, the M overlapped floating windows containing the first floating window to the target area to hold the M floating windows in the target area;"
M overlapped floating windows") described above.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Kim's move gesture.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's move gesture would have predictably resulted in allowing the user to more clearly use or view the interface behind/below.
However, Kim does not teach "move, after switching to a second page, responsive to reception of a second movement instruction for the first floating window, the first floating window to the second page, wherein the second page is a page for performing information interaction with a recipient".
On the other hand, Sharifi does teach "move, after switching to a second page, responsive to reception of a second movement instruction for the first floating window, the first floating window to the second page, wherein the second page is a page for performing information interaction with a recipient".
for performing information interaction with a recipient”) [See ¶-55]. When the floating overlay icon 505 is dropped (first release instruction) on a phone number 510 shown on interface 500 (second page), the phone number is recognized, and a message is created with shared content within it, as shown in Fig 6 [See ¶-55, 73]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Sharifi's application switching.
Motivation to do so would be to improve the transfer of information between mobile applications, as taught by Sharifi [See ¶-58].
As to claim 15, Kim, and Sharifi disclose the device of claim 9, wherein the processor is further configured to: display in the overlapped form, responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area, wherein N is a positive integer no less than 2; [Kim, Figs 10C-D no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. A skilled artisan would understand that the floating UI 450 has not been moved to any other area. A skilled artisan would understand that the above steps could be performed for another N set of contents]
display a second window number identifier at a specified position in the target area; 2Attorney Docket No. 163849.00049[Kim, The floating UI 450 includes the number "2" ("second window number identifier") to indicate the number of stored contents [See ¶-134]]
move, responsive to reception of a fifth movement instruction for the N overlapped floating windows, the N overlapped floating windows from the target area to the second page; and [Sharifi, The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The user can navigate to other applications (fifth movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. The interface 500 contains information for communicating with a recipient [See ¶-55]]
send, responsive to reception of a third release instruction for the N overlapped floating windows, N multimedia resources stored within the target area to the recipient [Kim, The user may share content by selecting share icon 572 (third release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]].
As to claim 16, Kim, and Sharifi disclose the device of claim 9, wherein the processor is further configured to: move, responsive to reception of a sixth movement instruction for X other floating windows held in the target area, the X floating windows to the second page, and display the X floating windows on the second page in the overlapped form, [Sharifi, The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The user can navigate to other applications (second movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. Interface 500 contains information for communicating with a recipient (“for performing information interaction with a recipient”) [See ¶-55]. A skilled artisan would understand that the above steps could be performed for another X set of contents]
wherein X is a positive integer no less than 2; [Kim, When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]]
display a third window number identifier on top of the X overlapped floating windows; and [Kim, The floating UI 450 includes the number "2" ("third window number identifier") to indicate the number of stored contents [See ¶-134]]
send, responsive to reception of a fourth release instruction for the X overlapped floating windows, multimedia resources within the X overlapped floating windows to the recipient [Kim, The user may share content by selecting share icon 572 (fourth release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 
As to claim 17, Kim discloses a non-transitory storage medium having stored thereon computer program instructions that, when executed by a processor, implement a method for sharing a multimedia resource, wherein the method comprises: displaying, responsive to reception of a preset trigger instruction for any one of multimedia resources on a first page, a first floating window, wherein the multimedia resource corresponding to the preset trigger instruction is displayed in the first floating window in a thumbnail form; [shows in Figs 10A-E that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on content 1031 (multimedia resource) shown in Fig 10A causes content to be captured [See ¶-90, 130]. A first captured content 1031 is shown as a floating window 450 (first floating window) in Fig 10B as a thumbnail [See ¶-131]]
after receiving the preset trigger instruction for the any one of the multimedia resources on the first page and before moving the first floating window to a target area of a screen to hold the first floating window in the target area, displaying, responsive to continuing reception of preset trigger instructions for M-1 other multimedia resources on the first page, M floating windows containing the first floating window in an overlapped form, wherein M is a positive integer no less than 2; [Figs 10C-D shows that a user can select another content 1032 ("continuing reception of preset trigger instructions for M-1 other multimedia resources") in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the before moving the first floating window to a target area of a screen to hold the first floating window in the target area")]
displaying a first window number identifier on top of the M overlapped floating windows, … [The floating UI 450 includes the number "2" ("first window number identifier") to indicate the number of stored contents [See ¶-134]]
and sending, responsive to reception of a first release instruction for the first floating window on the second page, the multimedia resource to the recipient [The user may share content by selecting share icon 572 (first release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]].
However, Kim does not explicitly teach “moving, responsive to reception of a third movement instruction for the M overlapped floating windows, the M overlapped floating windows containing the first floating window to the target area to hold the M floating windows in the target area;”
However, Kim does teach that the Floating UI 450 may be displayed on an execution screen with a plurality of thumbnails [See ¶-138]. The user may provide a user input 1101 (third movement instruction) to the floating UI to move its location to a new location on the screen (target area) [See ¶-139]. The floating UI is recited as being a popup window 1151, it is described that the floating UI 450 may have a plurality of interchangeable forms [See ¶-96]. Thus it would have been obvious to apply the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Kim's move gesture.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kim's move gesture would have predictably resulted in allowing the user to more clearly use or view the interface behind/below.
However, Kim does not teach "after switching to a second page, moving, responsive to reception of a second movement instruction for the first floating window, the first floating window to the second page, wherein the second page is a page for performing information interaction with a recipient;".
On the other hand, Sharifi does teach "after switching to a second page, moving, responsive to reception of a second movement instruction for the first floating window, the first floating window to the second page, wherein the second page is a page for performing information interaction with a recipient;".
Sharifi discloses that when a user performs a drag command (preset trigger instruction), an agent 120 performs recognition in order to find entities on the interface (first page) [See ¶-30]. The entities may be text, or images (multimedia resources) [See ¶-26]. The system then provides a floating overlay (first floating window), wherein a full, or reduced version (thumbnail) of the content is shown as shown in Fig 2B [See ¶-33]. The system provides the floating overlay (first floating window) as the user navigates 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Sharifi's application switching.
Motivation to do so would be to improve the transfer of information between mobile applications, as taught by Sharifi [See ¶-58].
As to claim 20, Kim, and Sharifi disclose the non-transitory storage medium of claim 17, wherein the method further comprises: displaying in the overlapped form, responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area, wherein N is a positive integer no less than 2; [Kim, Figs 10C-D shows that a user can select another content 1032 (window overlapping instruction) in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. A skilled artisan would understand that the floating UI 450 has not been 
displaying a second window number identifier at a specified position in the target area; 2Attorney Docket No. 163849.00049[Kim, The floating UI 450 includes the number "2" ("second window number identifier") to indicate the number of stored contents [See ¶-134]]
moving, responsive to reception of a fifth movement instruction for the N overlapped floating windows, the N overlapped floating windows from the target area to the second page; and [Sharifi, The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The user can navigate to other applications (fifth movement instruction) [See ¶-33, 49]. As shown in Fig 5, the floating overlay is shown (moving) on interface 500 (second page) [See ¶-55]. The interface 500 contains information for communicating with a recipient [See ¶-55]]
sending, responsive to reception of a third release instruction for the N overlapped floating windows, N multimedia resources stored within the target area to the recipient [Kim, The user may share content by selecting share icon 572 (third release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]].
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160062557 A1 thereafter “Kim”), in view of Sharifi et al (US 20160117072 A1 thereafter “Sharifi”), in view of Shim et al (US 20120162213 A1 thereafter "Shim").
As to claim 2, Kim, and Sharifi do not disclose "displaying a prompt message to temporarily store the multimedia resource."
On the other hand, Shim does teach "displaying a prompt message to temporarily store the multimedia resource."
Shim discloses that when the user touches an object 10, a copy menu 11 (prompt message) is displayed as in Fig. 6 [See ¶-66]. The user can then select the copy menu 11 to generate a 3D image 20 (temporarily store) of the selected object [See ¶-67-68]. The 3D image 20 can be dragged to a different application to paste the 3D image and causes the 3D image 20 to disappear (temporary) [See ¶-68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim’s overlapping floating UI, and Sharifi’s application switching to incorporate the teachings of Shim's copy menu.
Motivation to do so would be to allow the user to operate the terminal with increased ease and convenience, as taught by Shim [See ¶-8]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shim's copy menu would have predictably resulted in allowing the user to copy content via touch inputs, as taught by Shim, or via dragging, as taught by Sharifi.
As to claim 10, Kim, and Sharifi do not disclose "display a prompt message to temporarily store the multimedia resource."
On the other hand, Shim does teach "display a prompt message to temporarily store the multimedia resource."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim’s overlapping floating UI, and Sharifi’s application switching to incorporate the teachings of Shim's copy menu.
Motivation to do so would be to allow the user to operate the terminal with increased ease and convenience, as taught by Shim [See ¶-8]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shim's copy menu would have predictably resulted in allowing the user to copy content via touch inputs, as taught by Shim, or via dragging, as taught by Sharifi.
As to claim 18, Kim, and Sharifi do not disclose "displaying a prompt message to temporarily store the multimedia resource."
On the other hand, Shim does teach "displaying a prompt message to temporarily store the multimedia resource."
Shim discloses that when the user touches an object 10, a copy menu 11 (prompt message) is displayed as in Fig. 6 [See ¶-66]. The user can then select the copy menu 11 to generate a 3D image 20 (temporarily store) of the selected object [See ¶-67-68]. The 3D image 20 can be dragged to a different application to paste the 3D image and causes the 3D image 20 to disappear (temporary) [See ¶-68].

Motivation to do so would be to allow the user to operate the terminal with increased ease and convenience, as taught by Shim [See ¶-8]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shim's copy menu would have predictably resulted in allowing the user to copy content via touch inputs, as taught by Shim, or via dragging, as taught by Sharifi.
Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160062557 A1 thereafter “Kim”), in view of Sharifi et al (US 20160117072 A1 thereafter “Sharifi”), in view of Abbey et al (US 20080059904 A1 thereafter "Abbey").
As to claim 4, Kim, and Sharifi disclose the method of claim 1, further comprising: zooming in, responsive to reception of a first preset instruction for the first floating window in the target area, the first floating window, … [Kim, as shown in Figs 4D, when a user selects a floating UI 450 (first floating window), the captured thumbnail image is enlarged as shown in Fig 4E [See ¶-98-99]].
However, Kim, and Sharifi do not teach "…performing background blurring on areas other than the first floating window."
On the other hand, Abbey does teach "…performing background blurring on areas other than the first floating window."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's image popup, and Sharifi's application switching to incorporate the teachings of Abbey's background blurring.
Motivation to do so would be to increase the focus on a main window and reducing visual clutter, as taught by Abbey [See ¶-34, 2].
As to claim 12, Kim, and Sharifi disclose the device of claim 9, wherein the processor is further configured to: zoom in, responsive to reception of a first preset instruction for the first floating window in the target area, the first floating window, … [Kim, as shown in Figs 4D, when a user selects a floating UI 450 (first floating window), the captured thumbnail image is enlarged as shown in Fig 4E [See ¶-98-99]].
However, Kim, and Sharifi do not teach "…performing background blurring on areas other than the first floating window."
On the other hand, Abbey does teach "…performing background blurring on areas other than the first floating window."
Abbey discloses an interface wherein when a window receives focus, the background windows and desktop (areas other than the first floating window) are blurred [See ¶-33-34]. Figs 7 and 8 show different levels of blurring [See ¶-35-36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's image popup, and Sharifi's application switching to incorporate the teachings of Abbey's background blurring.
.
Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160062557 A1 thereafter "Kim"), in view of Sharifi et al (US 20160117072 A1 thereafter "Sharifi"), in view of Krishnaraj et al (US 20110126156 A1 thereafter “Krishnaraj”).
As to claim 5, Kim, and Sharifi do not disclose “displaying in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
On the other hand, Krishnaraj does teach “displaying in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
Krishnaraj discloses that the interface transitions from album mode display of images (“floating windows held within the target area”) to a grid mode display of the images in response to a user input (“reception of a window viewing instruction”) [See ¶-108-111]. The user can then scroll images (scrolling manner) in grid mode [See ¶-63].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI, and Sharifi's application switching to incorporate the teachings of Krishnaraj’s grid mode.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Krishnaraj’s grid mode scrolling would have predictably resulted in allowing the user to more easily view all images within a stack of images.
As to claim 13, Kim, and Sharifi do not disclose “display in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
On the other hand, Krishnaraj does teach “display in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
Krishnaraj discloses that the interface transitions from album mode display of images (“floating windows held within the target area”) to a grid mode display of the images in response to a user input (“reception of a window viewing instruction”) [See ¶-108-111]. The user can then scroll images (scrolling manner) in grid mode [See ¶-63].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI, and Sharifi's application switching to incorporate the teachings of Krishnaraj’s grid mode.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Krishnaraj’s grid mode scrolling would have predictably resulted in allowing the user to more easily view all images within a stack of images.
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160062557 A1 thereafter “Kim”), in view of Sharifi et al (US 20160117072 A1 thereafter “Sharifi”), in view of Wei et al (US 20150177954 A1 thereafter "Wei").
As to claim 6, Kim, and Sharifi do not disclose "adjusting, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area."
On the other hand, Wei does teach "adjusting, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area."
Wei discloses that thumbnails in a share bar (target area) can be arranged in any order by a user [See ¶-42]. A thumbnail 212b (first floating window) is shown in the share bar, and is moved by the user (third movement instruction) to the left of thumbnail 212a [See ¶-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim’s overlapping floating UI, and Sharifi’s application switching to incorporate the teachings of Wei's thumbnail rearrangement.
Motivation to do so would be to arrange the thumbnails in any desired order, as taught by Wei [See ¶-42].
As to claim 14, Kim, and Sharifi do not disclose "adjust, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area.”
On the other hand, Wei does teach "adjust, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area.”

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim’s overlapping floating UI, and Sharifi’s application switching to incorporate the teachings of Wei's thumbnail rearrangement.
Motivation to do so would be to arrange the thumbnails in any desired order, as taught by Wei [See ¶-42].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ROBERTO BORJA/Primary Examiner, Art Unit 2173